Notice of Allowability
This action is responsive to Applicant’s Amendments filed October 15, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted October 15, 2021, claims 1-2, 4-11, 13-20 (renumbered 1-18) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed October 15, 2021, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

selecting, using an order block data structure, an order slot identifier from a range of order slot identifiers usable in a database partition of the order database, wherein the order slot identifier is reusable;
storing order data for an order in the database partition using the order slot identifier;
after storing the order data for the order and prior to purging the order data, providing an external order number to a requester, wherein the external order number is determined using the order slot identifier and the recycle count and, optionally, a block identifier;
purging the order data in the database partition; and
modifying, periodically or aperiodically, the order block data structure to indicate that the order slot identifier is available for reuse, wherein the order block data structure indicates a recycle count associated with usage.


Or

an order management system (OMS) that utilizes an order database, wherein the OMS is implemented using the at least one processor and the memory, wherein the OMS is configured for: 
selecting, using an order block data structure, an order slot identifier from a range of order slot identifiers usable in a database partition of the order database, wherein the order slot identifier is reusable; 
storing order data for an order in the database partition using the order slot identifier; 
purging the order data in the database partition; and 
modifying, periodically or aperiodically, the order block data structure to indicate that the order slot identifier is available for reuse, wherein the order block data structure indicates a recycle count associated with usage, wherein the order block data structure includes data entries, wherein each data entry represents a unique range of order slot identifiers and wherein modifying the order block data structure to indicate that the order slot identifier is available for reuse includes modifying a data entry that is associated with the range of order slot identifiers from which the order slot identifier is selected

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166